                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        :
                                                 :   Case No. 03-CR-0331(11) (CKK)
WALDEMAR LORENZANA,                              :
                                                 :
               Defendant.                        :


     DEFENDANT’S MOTION FOR PRODUCTION OF NON-TESTIMONIAL
  STATEMENTS BY OTTO HERRERA GARCIA AND BYRON LINARES CORDON

               Defendant Waldemar Lorenzana (“Lorenzana”), by and through undersigned

counsel, respectfully moves this Court for an order directing the government to produce to the

defense the non-testimonial proffer statements of Otto Herrera Garcia and Byron Linares Cordon

in preparation for sentencing. In support of this Motion, Mr. Lorenzana states as follows:


                                        BACKGROUND


               On September 5, 2019, the government informed the Court and the defense that it

would seek the application of certain sentencing enhancements against Mr. Lorenzana. In

particular, the government seeks a four-level enhancement for leadership and a two-level

enhancement for use of an aircraft. The government proposed to support those enhancements

with sentencing memoranda and factual proffers. Mr. Lorenzana requested that the Court direct

the government to produce live witnesses in support of those enhancements. The same day, the

Court issued an Order finding that “in lieu of live witnesses, the Government may rely upon trial

testimony from Mr. Lorenzana-Lima’s codefendants in support of its recommended sentencing

enhancements for leadership and use of aircraft.” Order, Sept. 5, 2019, at 2.
               On September 29, 2019, Mr. Lorenzana filed a motion for live witnesses at

sentencing. Doc. No. 1097. On November 19, 2019, the government filed its opposition. Doc.

No. 1100. On November 22, 2019, the Court issued an Order denying Mr. Lorenzana’s motion.

Doc. No. 1102.


               The codefendants’ trial referred to by the Court is one at which Mr. Lorenzana did

not participate, did not attend, and at which his counsel did not have a role, such as cross-

examining the witnesses upon which the government will rely. In addition to the proposed trial

testimony, the government will also rely upon “some factual information about the Defendant’s

activity that the government did not elicit during the trial but are based on proffer sessions with

the witnesses attended by law enforcement agents who would be able to testify as to what the

witnesses informed the government in those debriefings.” Gov. Sent. Memo. at n.2. Mr.

Lorenzana does not have access to the non-testimonial proffer statements of Herrera and Linares

and thus is unable to meaningfully confront the proposed testimony or proffer statements.


               The presentence report (PSR) accepts the government’s version of events and

assesses Mr. Lorenzana a four-level enhancement for role and a two-level enhancement for use

of an aircraft. The PSR calculates his offense level as 41 and his criminal history category as I,

resulting in a guideline sentencing range of 324 – 405 months (27 – 33 ¾ years). Without the

enhancements, Mr. Lorenzana is at an offense level of 35 resulting in a guideline sentencing

range of 168 – 210 months (14 – 17 ½ years). Therefore, the proposed enhancements result in a

possible sentence increase of approximately 13 – 16 years. Thus, Due Process requires that

Mr. Lorenzana have access to the non-testimonial statements of Herrera Garcia and Linares




                                                 2
Cordon so he can have a meaningful opportunity to confront their testimony and proffers at

sentencing.


                                           ARGUMENT


               District judges have an “independent obligation to ensure that the sentence was

supported by sufficient reliable evidence.” United States v. Garcia-Sanchez, 189 F.3d 1143,

1149 (9th Cir. 1999). Sentencing may not depend on “misinformation of constitutional

magnitude.” United States v. (Forrest) Tucker, 404 U.S. 443, 447 (1972). See also Gardner v.

Florida, 430 U.S. 349, 358 (1977) (“the sentencing process ... must satisfy the requirements of

the Due Process Clause”); United States v. Chase, 499 F.3d 1061, 1070 (9th Cir. 2007); United

States v. Jordan, 256 F.3d 922, 926 n.2 (9th Cir. 2001); United States v. Brothers, 75 F.3d 845,

848 (3rd Cir. 1996);United States v. Hanna, 49 F.3d 572, 577 (9th Cir 1995). Accordingly, “[t]he

Guidelines admonish that, although the sentencing court may rely on evidence that would be

inadmissible at trial, the evidence must nonetheless have ‘sufficient indicia of reliability to

support its probable accuracy.’” United States v. Bras, 483 F.3d 103, 109 (D.C. Cir. 2007)

(citing U.S.S.G. § 6A1.3).


               The Government must produce reliable information supporting a proposed

enhancement before the defense must come forward with evidence refuting it. United States v.

Bapack, 129 F.3d 1320, 1324 (D.C. Cir. 1997) (“At sentencing, it is the Government’s burden to

demonstrate by a fair preponderance of the evidence that an enhancement is warranted.”); United

States v. Bacallo, 149 F.3d 717, 720 n.2 (7th Cir. 1998) (vacating sentence imposed following

plea). In turn, the trial judge must administer an even-handed sentencing proceeding. Properly

administered, “[g]uideline sentencing is an adversarial process [which] envisions a confrontation



                                                  3
between the parties similar to that which occurs at a civil bench trial.” United States v.

Scroggins, 880 F.2d 1204, 1209 (11th Cir.1989).


               The government produced Herrera Garcia and Linares Cordon as witnesses at the

trial of Elio Lorenzana Cordon and Waldemar Lorenzana Cordon. As a result, the government

had to produce statements pursuant to 18 U.S.C. § 3500 (the Jenks Act) to their counsel. Here,

the government has chosen not to call Herrera Garcia and Linares Cordon as witnesses, but

nevertheless seeks to use their trial testimony against Mr. Lorenzana without having to produce

their Jencks material.


               The Jencks Act states in relevant part that:

       After a witness called by the United States has testified on direct examination, the
       court shall, on motion of the defendant, order the United States to produce
       any statement (as hereinafter defined) of the witness in the possession of
       the United States which relates to the subject matter as to which the witness has
       testified. If the entire contents of any such statement relate to the subject matter of
       the testimony of the witness, the court shall order it to be delivered directly to the
       defendant for his examination and use.

18 U.S.C. § 3500(b). Similarly, Fed. R. Crim. P. 26.2 states that:

       Motion to Produce. After a witness other than the defendant has testified on direct
       examination, the court, on motion of a party who did not call the witness, must
       order an attorney for the government or the defendant and the defendant's attorney
       to produce, for the examination and use of the moving party, any statement of the
       witness that is in their possession and that relates to the subject matter of the
       witness's testimony.

Fed. R. Crim. P. 26.2(a).

               The purpose of the Jencks Act is to produce statements to the defendant to be

used to impeach government witnesses. See Palermo v. United States, 360 U.S. 343, 349 (1959).

The material is an aid to the Court and the defense in ascertaining the credibility of government



                                                  4
witnesses and assessing the reliability of their statements. The Jencks Act and Rule 26.2

specifically require that witness statements be produced after a witness called by the government

has testified on direct examination. Here, although the government does not intend to call

witnesses and is technically not subject to the requirements of the Jencks Act, it nevertheless

intends to use those witnesses’ testimony against Mr. Lorenzana. The effect is the same.

Without the non-testimonial statements of Herrera Garcia and Linares Cordon, Mr. Lorenzana is

utterly unable to examine the veracity of their testimony, cannot impeach or challenge their

reliability in any way and is completely unable to confront the testimony in any meaningful

manner. Due process requires that, at the very least, Mr. Lorenzana have access to the non-

testimonial proffer statements of Herrera Garcia and Linares Cordon.

               The Court’s Order of September 5, 2019, states that “[t]o ensure that Defendant is

provided with the opportunity to challenge such evidence, the Government shall provide this

Court and counsel for Defendant with a motion in support of its recommended sentencing

enhancements, accompanied by a copy of the trial transcript excerpts on which it intends to

rely.” Order at 2. Although this procedure places a veneer of fairness on the sentencing process,

it is far from fair or just. The proposed process of relying on the trial transcript of Mr.

Lorenzana’s sons, denies Mr. Lorenzana the opportunity to cross-examine the government’s

witnesses, to make objections to evidence and the protection of procedural guarantees of a trial

that were afforded his sons who confronted the witnesses. See, e.g., United States v. Castellanos,

882 F.2d 474, 476 (11th Cir. 1989). In sum, the Court’s proposed procedure denies Mr.

Lorenzana his Constitutional right to Due Process and to confront witnesses against him. This is

specially so when the proposed enhancements will result in an increase of 13 – 16 years to his

sentence.



                                                  5
               Here, the Court proposes that the government move forward in proving the

enhancements on the strength of transcripts from the trial of Mr. Lorenzana’s sons, a trial in

which neither Mr. Lorenzana nor his counsel played a part, such as in cross-examining the

relevant witnesses. Although the witnesses were cross-examined at trial, the attorneys who

cross-examined them were protecting the interests of their clients, not Mr. Lorenzana’s.

Additionally, they had the benefit of reviewing the witnesses’ Jencks material in preparation for

cross-examination.


               WHEREFORE, for all the foregoing reasons, and any others that may appear to

the Court, Mr. Lorenzana respectfully requests that this Motion be GRANTED.

Dated: Washington, DC
       January 18, 2020                       Respectfully submitted,

                                              BALAREZO LAW


                                                    /s/
                                          By: ________________________________________
                                             A. Eduardo Balarezo, Esq.
                                             D.C. Bar # 462659
                                             400 Seventh Street, NW
                                             Suite 306
                                             Washington, DC 20004
                                             Tel (202) 639-0999
                                             Fax (202) 639-0899
                                             E-mail aeb@balarezolaw.com


                                              Counsel for Waldemar Lorenzana




                                                 6
                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 18th day of January 2020, I caused a true and

correct copy of the foregoing Defendant’s Motion for Non-Testimonial Statements of Otto

Herrera Garcia and Byron Linares Cordon to be delivered to the parties in this matter via

Electronic Case Filing.


                                                          /s/
                                                    ______________________________
                                                    A. Eduardo Balarezo




                                                7
